United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
College Park, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0782
Issued: September 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 26, 2019 appellant filed a timely appeal from a January 18, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective January 19, 2019, as he no longer had residuals or
disability causally related to his accepted November 7, 2016 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 9, 2016 appellant, then a 47-year-old federal air marshal, filed a traumatic
injury claim (Form CA-1) alleging that on November 7, 2016 he unexpectedly twisted his back
while holding a roller board suitcase at shoulder level while in the performance of duty. He
stopped work on November 8, 2016 and received continuation of pay (COP). On December 1,
2016 OWCP accepted appellant’s claim for lower back (lumbar) strain. Appellant received COP
through December 23, 2016, and OWCP paid wage-loss compensation for temporary total
disability beginning December 24, 2016.2
Appellant received medical treatment from Dr. Edward K. Kahn, a Board-certified
orthopedic surgeon. In an April 11, 2017 report, Dr. Kahn indicated that appellant was being
evaluated for complaints of back pain following a work-related injury. He diagnosed lumbar
strain. Dr. Kahn reported that appellant’s subjective complaints far outweighed any objective
findings and opined that there was a “significant amount of symptom magnification going on.”
OWCP referred appellant, along with a statement of accepted facts (SOAF) and a copy of
the record, to Dr. Michael A. MacKay, a Board-certified orthopedic surgeon, for a second-opinion
evaluation regarding the status of his work-related November 7, 2016 employment injury and work
capacity. In a May 11, 2017 report, Dr. MacKay reviewed appellant’s history of injury and noted
that appellant’s claim was accepted for lumbar sprain. Upon physical examination of the lumbar
spine, he observed mild tightness in the hamstrings with increased lower back pain on straight leg
raise bilaterally and tenderness in the midline, paraspinal lumbosacral, and sacroiliac (SI) regions.
Dr. MacKay opined that appellant still suffered residuals of his lumbar sprain injury. He
recommended that appellant begin a work hardening program to expedite his return to work.
On December 21, 2017 OWCP referred appellant along with a statement of accepted facts
(SOAF) and a copy of the record and a series of questions to Dr. Nicholas A. Grimaldi, a Boardcertified orthopedic surgeon, for another second-opinion evaluation regarding the status of his
work-related November 7, 2016 employment injury and work capacity. In a January 29, 2018
report, Dr. Grimaldi reviewed the SOAF and the medical evidence of record. He described the
November 7, 2016 employment incident and noted that appellant’s claim was accepted for lumbar
sprain. Upon examination of appellant’s lumbar spine, Dr. Grimaldi observed exquisite tenderness
upon palpation of the low back. He related that appellant was very guarded upon palpation and
that he cried out in pain. Dr. Grimaldi reported range of motion of 65 degrees forward flexion and
20 degrees back extension. He related that straight leg raise testing elicited pain in appellant’s
back. Dr. Grimaldi opined that appellant had “symptom magnification appreciated by his exquisite
tenderness to palpation to his lumbar facet joints.” He noted that appellant had negative Faber’s
test over the sacroiliac joint, negative Gaenslen’s test, and his magnetic resonance imaging (MRI)
scan findings were negative for any significant type of operative pathology.
In response to OWCP’s questions, Dr. Grimaldi reported that there were no physical
examination findings to support that appellant continued to have a lumbar sprain and opined that
he had symptom magnification with demonstrated weakness to his bilateral legs. He explained
2

Effective June 25, 2017, OWCP placed appellant on the periodic compensation rolls.

2

that strains of the lumbar region typically resolve within two to three months of conservative care.
Dr. Grimaldi reported that appellant should be able to return to work without any restrictions, but
recommended that appellant undergo a functional capacity evaluation (FCE) to determine his work
capability because he was at a high risk of malingering.
In a February 27, 2018 report, Dr. Samuel A. Yoakum, Board-certified in physical
medicine and rehabilitation, treated appellant for complaints of sacroiliac (SI) joint pain. Upon
examination of appellant’s lumbar spine, he observed decreased extension and rotation to the right
due to right upper buttock pain. Gaenslen’s and SI joint compression tests were significantly
positive on the right. Dr. Yoakum diagnosed SI joint pain and thoracolumbar scoliosis and
completed a work status note indicating that appellant could work limited duty.
On March 26, 2018 appellant underwent a functional capacity evaluation (FCE), which he
was unable to complete due to elevated blood pressure.
In a March 30, 2018 work capacity evaluation form (Form OWCP-5c), Dr. Grimaldi
indicated that appellant was capable of performing his usual job without restriction. He further
noted that appellant needed to see his primary care physician for blood pressure control.
Dr. Grimaldi additionally commented that appellant knew he needed to take his blood pressure
medicine prior to the FCE and he did not. He also indicated that appellant did not even take any
medication for pain. Lastly, Dr. Grimaldi commented that appellant would be placed on regular
duty until his blood pressure was under control and he could retake the FCE.
In a May 30, 2018 supplemental report, Dr. Grimaldi opined that appellant’s accepted
work-related lumbar sprain had resolved based on clinical objective findings. He noted that both,
he and Dr. Kahn, reported findings of symptom magnification. Dr. Grimaldi explained that the
findings of symptom magnification through light palpation demonstrated that appellant’s
symptoms were not from a lumbar sprain, and that his symptoms were potentially nonorganic. He
further commented that appellant had undergone conservative treatment, as well as injections, and
explained that lumbar sprains typically resolve within two to three months with rest and
conservative care. In conclusion, Dr. Grimaldi stated that appellant’s “continued symptoms [were]
not due to a lumbar sprain [and were] potentially due to nonorganic causes based on clinical
objective findings.”
On July 26, 2018 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits because his November 7, 2016 employment injury had resolved. It found that
the weight of medical evidence rested with the January 29 and May 30, 2018 reports of
Dr. Grimaldi, who found that appellant’s lumbar sprain had resolved and that he was no longer
disabled from work. OWCP afforded appellant 30 days to submit additional evidence or argument,
in writing, if he disagreed with the proposed termination.
On September 4, 2018 OWCP received appellant’s response to its proposed termination.
Appellant noted his disagreement with Dr. Grimaldi’s medical opinion and indicated that another
physician had agreed with Dr. Yoakum’s findings of nerve inflammation and damage in the right
facet joint. He related that he had spoken with an OWCP nurse about changing his diagnosis from
lumbar spine strain to facet joint injury. Appellant asserted that he was not magnifying his
symptoms and simply wanted his back pain fixed.

3

OWCP also received an April 27, 2017 work status note from a physician with an illegible
signature.
By decision dated January 18, 2019, OWCP finalized the termination of appellant’s wageloss compensation and medical benefits, effective January 19, 2019. It found that the weight of
medical evidence rested with Dr. Grimaldi, OWCP’s second-opinion examiner, who concluded in
reports dated January 29 and May 30, 2018, that appellant had no further residuals or disability
due to his accepted November 7, 2016 employment injury.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of an employee’s benefits.3 It may not terminate compensation
without establishing that the disability had ceased or that it was no longer related to the
employment.4 OWCP’s burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.5 The right to medical benefits
for an accepted condition is not limited to the period of entitlement for disability compensation.6
To terminate authorization for medical treatment, OWCP must establish that appellant no longer
has residuals of an employment-related condition, which require further medical treatment.7
ANALYSIS
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective January 19, 2019.
OWCP improperly terminated appellant’s wage-loss compensation based on
Dr. Grimaldi’s second-opinion reports as he did not provide sufficient medical reasoning in his
January 29 and May 30, 2018 reports to establish that appellant’s accepted lumbar sprain had
resolved and that appellant was able to return to work. Dr. Grimaldi opined that there were no
physical examination findings to support that appellant still had residuals of his accepted lumbar
sprain. He explained that appellant had “symptom magnification” and indicated that strains
typically resolve within two to three months with rest and conservative care.
In his January 29, 2018 report, Dr. Grimaldi recommended that appellant undergo an FCE
to determine work capacity. On March 26, 2018 appellant was unable to complete an FCE due to
elevated blood pressure. Instead of referring appellant for another FCE, however, OWCP
terminated appellant’s wage-loss compensation and medical benefits based on Dr. Grimaldi’s
medical opinion. The Board has found that, once OWCP undertakes development of the medical
3

A.G., Docket No. 18-0749 (issued November 7, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
4

A.G., id.; see I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

R.R., Docket No. 19-0173 (issued May 2, 2019); Del K. Rykert, 40 ECAB 284 (1988).

6

L.W., Docket No. 18-1372 (issued February 27, 2019); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

R.P., Docket No. 17-1133 (issued January 18, 2018); A.P., Docket No. 08-1822 (issued August 5, 2009).

4

evidence, it has the responsibility to do so in a manner that would resolve the relevant issues in the
case.8 As such, OWCP should have obtained a supplemental report from Dr. Grimaldi after
appellant successfully completed an FCE and Dr. Grimaldi had an opportunity to review the results
and provide an opinion regarding appellant’s ability to return to work.9
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective January 19, 2019.
ORDER
IT IS HEREBY ORDERED THAT the January 18, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 9, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

See R.B., Docket No. 14-1043 (issued December 12, 2014); V.H., Docket No. 14-0433 (issued July 3, 2014).

9

See W.J., Docket No. 18-1376 (issued March 29, 2017) (where the Board found that OWCP failed to complete
the development of the medical record as recommended by a second-opinion examiner who requested updated
diagnostic testing in order to assess whether appellant’s employment injury and disability had resolved).

5

